Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 19, 2014

                                           No. 04-14-00588-CR

                                     IN RE Abelardo GONZALEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On August 14, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 19th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause Nos. 2008CRR000657-D1; 2008-CRR-000662-D1; 2008-CRR-000665-D1,
styled The State of Texas v. Abelardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.